DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et. al., U.S. Pat. Pub. 2016/0343858, hereafter ‘858.
Regarding claim 11, ‘858 discloses (Figs 1-12) a method of manufacturing a semiconductor device, the method comprising:
forming, in a first region (I) of a substrate [101], a first active fin [105] and a first sacrificial gate structure [135],[136] intersecting tire first active fin, and forming, in a second region (II) of the substrate [101], a second active fin [205] and a second sacrificial gate structure [235],[236] intersecting the second active fin [205];
forming a first spacer [150],[250]and a second spacer [152], [252] in the first and second regions of the substrate to cover sidewalls of the first and second sacrificial gate structures;
forming a first mask [273] in the second region (II) of the substrate to expose the first region  (I) of the substrate [101];


forming first recesses [R1] at opposite sides of the first sacrificial gate[135], [136] structure by removing portions of the first active fin [105];
removing the first mask [273] from the second region (II) of the substrate [101]; and
 forming a first source [110] and a first drain [110] in the first recesses [R1].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et. al., U.S. Pat. Pub. 2016/0343858, hereafter ‘858, in view of Pranatharthiharan et. al., U.S. Pat. Pub. 2018/0108660, hereafter  ‘660 (of record).

forming (Fig. 3, see Fig. 1 for plan view), in a first region (I) of a substrate [101], an active fin [105] and a sacrificial gate structure [135], [136] intersecting the active fin [105];
forming (Fig. 4) a first spacer [150] and a second spacer [152] on the substrate [101]to cover the sacrificial gate structure;
forming a mask [273] in a second region (II) of the substrate [101] to expose the first region (I) of the substrate [101];
removing  (Fig.5,Fig. 6, Fig. 7)  the second spacer [152] from the first spacer in the first region of the substrate;
forming (Fig. 6) recesses [R1] at opposite sides of the sacrificial gate structure by removing -portions of the active fin [105];
forming (Fig.7) a source and a drain [110] in the recesses; and
forming (Fig. 12) an etch-stop layer [158], [258] to cover both sidewalls of the sacrificial gate structure and a top surfaces of the source and drain.
‘858 fails to explicitly disclose the correct order of processes (the second spacer is removed after the mask is removed): removing the second spacer by using the mask.
However, ‘660 discloses (Figs 6, 7): removing the second spacer [502] by using the mask [602].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify ‘858 with the correct order of processes (second reference is not needed) because ‘858 differs from the claimed invention in that the mask is removed before the second spacer is completely removed, rather than is used while the second spacer is completely removed. This is obvious over ‘858 because selection of any order of performing process steps is prima facie obvious in the absence of new In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP, Latest Edition, 2144.04.IV.C).
Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify ‘858 with the teachings of ‘660, because ‘660 teaches (par. [0002]) that such steps prevent gate bending.
Regarding claim2, ‘858 in view of ‘660 discloses everything as applied above. ‘858 further discloses (par. [0094], [0100]) wherein the second spacer material [152] comprises a material having etching selectivity with respect to the first spacer [150].
Regarding claim 3, ‘858 in view of ‘660 discloses everything as applied above. ‘858 further discloses (par. [0100]) wherein the removing the second spacer [152] is performed by wet etching.
Regarding claim 4, ‘858 in view of ‘660 discloses everything as applied above. The limitation of claim 4 is further obvious over ‘858 in view of ‘660, because generally an undercut as claimed will form  in the wet etching process of ‘858 in view of ‘660.
Regarding claim 5, ‘858 in view of ‘660 discloses everything as applied above. ‘660 further discloses (par. [0037], Fig. 6) wherein the first spacer [108] comprises SiO2 or SiON. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify ‘858 with the teachings of ‘660 for the reasons applied in the rejection of claim 1 above.
Regarding claim 6, ‘858 in view of ‘660 discloses everything as applied above. ‘660 further discloses (par. [0047], Fig. 6) wherein the second spacer [502] comprises SiN or Al2O3.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify ‘858 with the teachings of ‘660 for the reasons applied in the rejection of claim 1 above.
Regarding claim 7, ‘858 in view of ‘660 discloses everything as applied above. ‘660 further discloses (Fig. 7, 8, par. [0050]) further comprising:

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify ‘858 with the teachings of ‘660 for the reasons applied in the rejection of claim 1 above.
Regarding claim 8, ‘858 in view of ‘660 discloses everything as applied above. ‘660 further discloses (Figs 8-10) further comprising:
removing the second spacer [502] from the second region of the substrate (Figs 8,9)  between the forming of the source and drain [802] and the forming of the etch-stop layer [1002] (Fig. 10).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify ‘858 with the teachings of ‘660 for the reasons applied in the rejection of claim 1 above.
Regarding claim 9, ‘858 in view of ‘660 discloses everything as applied above. ‘858 further discloses (Fig. 3) wherein the sacrificial gate structure comprises a sacrificial gate layer [135] and a gate mask pattern [136] disposed on the sacrificial gate layer.
Regarding claim 10, ‘858 in view of ‘660 discloses everything as applied above. ‘660 further discloses (par. [0036], [0037]) wherein the gate mask pattern comprises a first layer, comprising a material having an etch selectivity with respect to the first spacer, and a second layer disposed on the first layer, and comprising a material having an etching selectivity with respect to the second spacer.
Regarding claim 12, ‘858 discloses everything as applied above. ‘858 further discloses (Figs 1-12) after the forming of the first source and first drain [110] (Figs 6,7, par. [0100]), the method further comprises:
Removing (Figs 6-7)  the second spacer [252] from the first spacer [250] in the second region  (II)of the substrate [101]; 

removing (Figs 10-11) the third spacer [256] from the first spacer [250] in the second region (II) of the substrate [101];
forming (Fig. 10) second recesses [R2] at opposite sides of the second sacrificial gate structure [235], [236] by removing a portion of the second active fin [205] ;
forming (Fig. 11) a second source and a second drain [210] in the second recesses [R2]; and
forming (Fig. 12) an etch-stop layer [158], [258] in the first (I) and second (II) regions to cover the sidewalls of the first and second sacrificial gate structures [136],[135] and [236], [235].
‘858 fails to explicitly disclose 
removing the third spacer from the first spacer in the second region of the substrate by using the second mask.
However, ‘660 discloses (Figs 11,12) 
removing the third spacer [1002] from the first spacer [108] in the second region  (right) of the substrate by using the second mask [1102].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the steps of ‘858 with the teachings of using the second mask of ‘660 for the reasons applied in the rejection of claim 1 above.
Regarding claim13, ‘858 in view of ‘660 discloses everything as applied above. ‘858 further discloses further comprising (Figs 10-12): 
removing (Fig. 11) the third spacer [156] from the first spacer [150] in the first region (I) of the substrate [101] between the forming of the second recesses [R2] (Fig. 10) and the forming of the etch-stop layer [158], [258] (Fig. 12).

The second spacer and third spacer comprise SiN or Al2O3.

Allowable Subject Matter
Claims 14-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 14, the prior art of record does not disclose or make obvious:
Wherein the gate mask pattern comprises a first layer, a second layer, and a third layer sequentially stacked, and the second layer comprises a material having an etching selectivity with respect to the first and third layers.
Regarding claim 17, the prior art of record does not disclose or make obvious:
wherein in the removing of the second spacer from foe second region of the substrate, the third layer is removed from foe first sacrificial gate structure, and the second layer serves as an etch-stop layer in the first sacrificial gate structure, and
in the removing of the third spacer from the first region of the substrate, the third layer is removed from the second sacrificial gate structure and the second layer serves as an etch-stop layer in the second sacrificial gate structure.
Claims 15 and 18-20 are objected to because of their dependence on claims 14 and 17, respectively.


Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure: analogous prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896